Philbrook, J.
This is an action brought by a married woman against the father and mother of her husband alleging alienation of the affections of the husband. The father presented a motion to dismiss as to him on the ground that neither under authority of common law nor statute could such an action by a married woman be maintained against a male defendant. The motion was granted and exceptions were allowed to the plaintiff. The ruling was correct. R,. S., Chap. 66, Sec. 7. Prior to the enactment of this statute a married woman could not maintain such an action and it is only to the extent of enlarged powers and rights given by this statute that she may now bring her action against a female defendant. The statute being in derogation of the common law must be strictly construed.

Exceptions overruled.